Citation Nr: 9915053	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to an initial compensable evaluation for 
prostatic hypertrophy.

3.  Entitlement to an initial compensable evaluation for a 
bilateral foot disorder.  

4.  Entitlement to an initial compensable evaluation for a 
right elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over twenty years of active military service 
when he retired on November 30, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

With regard to the veteran's claim for increased evaluations 
for a right elbow condition, a bilateral foot disorder, and 
prostatic hypertrophy, the Board notes that the RO, in an 
April 1995 rating determination, granted service connection 
for each of these disorders and assigned noncompensable 
disability evaluations.  In a July 1995 statement, accepted 
as a notice of disagreement, the veteran expressed 
disagreement with the assigned disability evaluations for his 
right elbow, his feet, and his prostatic hypertrophy.  

As the veteran noted disagreement with the assignment of the 
initial ratings and properly perfected his appeals, the 
propriety of the ratings during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution was reached, is currently before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. 
West, 12 Vet. App. 119 (1999).  Although the RO had not 
evaluated the veteran's claims in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for a higher rating. 

In a May 1998 rating determination, the RO increased the 
veteran's disability evaluation for arthritis of the right 
shoulder and cervical spine from noncompensable to 10 
percent.  

In his February 1999 written argument, the veteran's 
representative expressed disagreement with the assigned 
disability evaluation.  This issue, in addition to the issue 
of entitlement to an initial compensable evaluation for a 
bilateral foot disorder are addressed in the remand portion 
of this decision.  

The veteran appears to desire service connection and a 
separate rating for a groin injury as distinct from his 
service-connected prostatic hypertrophy.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The claim for service connection for a left elbow 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  Prostatic hypertrophy had been shown to cause nocturia 
two to three times per night prior to October 9, 1996.  

3.  Prostatic hypertrophy has not been shown to cause 
nocturia more than two times per night subsequent to October 
9, 1996.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
elbow disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for an initial evaluation of 20 percent for 
prostatic hypertrophy from December 1, 1994, to October 9, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.115b, Diagnostic Code 7527 (1998).

3.  The criteria for a 10 percent evaluation for prostatic 
hypertrophy on and after October 10, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.115b, 
Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a left elbow disorder.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  


A well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).


If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of left elbow 
pain in June 1980.  At that time, the veteran reported having 
left elbow irritation in the morning which lasted only a few 
minutes.  He related the pain to a strain that occurred two 
weeks earlier.  Physical examination performed at that time 
revealed that the left elbow was grossly normal and that the 
veteran had good range of motion.  A diagnosis of mild 
bursitis was rendered.  In September 1985, the veteran was 
seen with complaints of right elbow pain.  X-rays taken of 
the left elbow at that time were within normal limits.  


Physical examinations performed in December 1986, December 
1987, and March 1989 did not reveal any complaints or 
findings relating to the left elbow.  On January and July 
1991 reports of medical history, the veteran checked the 
"no" box when asked if he had a painful or "trick" elbow.  

At the time of June and August 1994 examinations, normal 
findings were reported for the upper extremities.  On Reports 
of Medical History filled out at those times, the veteran 
indicated that he was only having right elbow pain.  There 
was no reference to any left elbow pain or problems.  

In October 1995, the veteran was seen with complaints of 
tenderness to touch in the lateral aspect of the left elbow 
area with weakness in the left elbow.  A diagnosis of 
epicondylitis of the left elbow was rendered.  

In January 1996, the veteran was seen with complaints of a 
two year history of left elbow pain.  He reported having an 
"electric type" pain over at the area of the left lateral 
epicondyle with lifting.  Physical examination revealed point 
tenderness at the left epicondyle with elbow extension and 
resisted dorsiflexion of the nerve.  A diagnosis of lateral 
epicondylitis was rendered at that time.  

At the time of an October 1996 VA examination, the veteran 
reported having a history of bilateral elbow pain secondary 
to a fall.  There was no history of a fracture.  The veteran 
indicated that he was employed as a truck driver.

Physical examination revealed tenderness to palpation on the 
left distal elbow.  Range of motion was from 0 to 110 degrees 
for the left and right elbow.  A diagnosis of bilateral elbow 
pain with full range of motion was rendered at that time. 

At the time of a November 1996 VA examination, the veteran 
was found to have full extension of the elbows with flexion 
to 130 degrees.  Pronation was 90 degrees on the right and 70 
degrees on the left.  Supination was to 90 degrees, 
bilaterally.  

Measurement of the girth of the forearm was 30 centimeters on 
the right and 29 centimeters on the left.  Mild positive 
Tinel sign with percussion over the cubital tunnel, 
bilaterally, and localized tenderness along the medial 
epicondyle of the left side were also present.  Diagnoses of 
medial epicondylitis and mild cubital tunnel syndrome were 
rendered at that time.  

Analysis

The Board is of the opinion that the veteran has not 
presented evidence of a well grounded claim of service 
connection for a left elbow disorder.  The veteran was seen 
with complaints of left elbow pain on one occasion during 
service.  A diagnosis of mild bursitis was rendered at that 
time.  Subsequent inservice examinations revealed no evidence 
of complaints or problems relating to the left elbow.  On 
June and August 1994 examinations, normal findings were 
reported for the upper extremities.  On reports of medical 
histories filled out in conjunction with these examinations, 
the veteran indicated that he only had right elbow pain.  

The first objective medical finding of a left elbow problem 
subsequent to service was in October 1995, when the veteran 
was diagnosed as having epicondylitis of the left elbow.  
Epicondylitis has continued to be diagnosed since that time, 
with diagnoses of medial epicondylitis and mild cubital 
tunnel syndrome being rendered on the most recent VA 
examination.  Neither medial epicondylitis nor cubital tunnel 
syndrome were diagnosed inservice nor is either considered to 
be a presumptive disease for VA rating purposes.  There has 
also been no competent medical evidence submitted relating 
either of these disorders to the veteran's period of service.  

The Board also notes that the veteran reported having a two 
year history of left elbow pain at the time of a January 1996 
outpatient visit and that he would be competent to report 
such a continuity of symptomatology.  However, he would not 
be competent to say that his left elbow disability began in 
or was caused by service.  Grottveit v. Brown, 5 Vet. App 91 
(1993).  


For these reasons, the veteran, as a lay person, would not be 
competent to link his current left elbow disorder to the 
continuity of symptomatology.  See Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999); Savage.

As there has been no competent medical evidence submitted 
linking any current left elbow disorder to service and as 
neither epicondylitis nor cubital tunnel syndrome are related 
to service, the claim is not well grounded and must be 
denied.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional evidence that has not already been requested or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection for a left 
elbow disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


II.  Entitlement to an initial 
compensable evaluation for prostatic 
hypertrophy.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115, Code 7527 (1998).  Voiding dysfunction has been 
divided into three categories:  Urine leakage, urinary 
frequency, and obstructive voiding.  



Voiding dysfunction is rated as leakage, frequency, or 
obstruction.  A 20 percent evaluation is assigned for leakage 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  A 40 percent 
evaluation is assigned for leakage that requires wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is assigned for leakage that 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.

A 10 percent rating is warranted for urinary frequency with 
the daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  A 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  A 40 percent rating is warranted for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night. 38 C.F.R. § 4.115a.

Obstructive voiding that requires intermittent or continuous 
catheterization is assigned a 30 percent evaluation.  A 10 
percent evaluation is assigned when obstructive voiding is 
manifested by marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream), with one or 
a combination of the following: post void residuals greater 
than 150 cc; uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc); recurrent urinary tract infections 
secondary to obstructions; or stricture disease requiring 
periodic dilation every two to three months.  Obstructive 
symptomatology, with or without stricture disease, requiring 
dilation one to two times a year is assigned a noncompensable 
evaluation.  38 C.F.R. § 4.115a.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

At the time of his December 1994 VA examination, the veteran 
reported having developed testicular pain four months 
earlier.  He also described having nocturia two to three 
times during the past month.  He noted that he had been 
placed on a course of doxycycline two weeks prior to the 
examination and he had had some decrease in the left 
testicular pain.  Physical examination revealed normal adult 
male genitals.  The prostate was moderately and diffusely 
enlarged, nontender, and nonnodular.  The examiner felt that 
the veteran's nocturia was caused by his benign prostatic 
hypertrophy.  

At the time of a February 1995 outpatient visit, the veteran 
reported having no voiding complaints and nocturia two to 
three times.  Physical examination revealed a nontender 
prostate.  

At the time of an October 1996 VA examination, the veteran 
reported that he did not have any voiding complaints or 
hematuria.  He further noted that there was no family history 
of cancer of the prostate and that he had no incontinence.  
The veteran did report having mild urinary urgency and 
nocturia times one.  He also noted that he had no impotence.  
Physical examination revealed that the veteran had a small 
symmetrical prostate with no nodules.  A diagnosis of mild 
testicle pain was rendered at that time.  


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an initial compensable evaluation for 
prostatic hypertrophy is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's assertions concerning the severity of 
his genitourinary disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is of the opinion that the criteria for a 20 
percent evaluation for prostatic hypertrophy have been met 
from December 1, 1994, to October 9, 1996.  At the time of 
his December 1994 VA outpatient visit, the veteran reported 
having nocturia two to three times per night.  He also 
reported having nocturia two to three times per night at the 
time of a February 1995 VA outpatient visit.  In accordance 
with 38 C.F.R. § 4.115a, a 20 percent rating is warranted for 
urinary  frequency with awakening to void 3 to 4 times per 
night.  The veteran reported having nocturia two to three 
times per night.  As such, a 20 percent evaluation is 
warranted as the veteran's condition more closely 
approximates the criteria for a 20 percent evaluation.  
38 C.F.R. § 4.7 (1998).  

An evaluation in excess of 20 percent for this time period is 
not warranted as the veteran has not been shown to have 
daytime voiding of less than one hour or awakening to void 
five times per night or that he has to use absorbent 
materials which need to be changed two to four times per day.  
Urinary retention requiring intermittent or continuous 
catheterization has also not been found.  

The Board is also of the opinion that an evaluation in excess 
of 10 percent for prostatic hypertrophy is not warranted 
subsequent to October 9, 1996.  At the time of his October 
1996 VA examination, the veteran reported having nocturia 
only one time per night.  He also noted having no problems 
with voiding or with hematuria and only mild urinary urgency.  




An evaluation in excess of 10 percent is not warranted as the 
veteran has not been shown to have daytime voiding interval 
of between one and two hours, or awakening to void three to 
four times per night; the necessity of using absorbent 
materials which have to be changed less than two times per 
day; or urinary retention requiring intermittent or 
continuous catheterization.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes that  38 C.F.R. § 3.321(b)(1) 
provides for an extra-schedular evaluation in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  38 C.F.R. § 3.321(b)(1) (1998).  The veteran has 
not asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his disability.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left elbow disorder, 
the appeal is denied.

Entitlement to an initial 20 percent evaluation for prostatic 
hypertrophy prior to October 9, 1996, is granted, subject to 
the laws and regulations governing monetary benefits.

Entitlement to a 10 percent disability evaluation for 
prostatic hypertrophy is granted subsequent to October 9, 
1996, subject to the laws and regulations governing monetary 
benefits.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

With regard to the veteran's claims for increased evaluations 
for his bilateral foot and right elbow disorders, the Board 
notes that the Court has held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 
(1998).  It has also been held that the provisions of 
38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims as a 
rating under the Diagnostic Code governing limitation of 
motion for the veteran's service-connected disorders should 
be considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).


While the veteran was afforded a VA examination for his feet 
and right elbow in October 1996, the information received as 
a result of the examination is not sufficiently detailed for 
determining whether an increased evaluation is warranted 
under §§ 4.40 or 4.45.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that the RO, in its original April 1995 
rating determination, granted service connection for 
arthritis of the right shoulder and cervical spine and 
assigned a noncompensable disability evaluation.  The veteran 
did not appeal the disability evaluation within the 
prescribed period of time and the decision became final.  

In a May 1998 rating determination, granted a 10 percent 
disability evaluation for arthritis of the right shoulder and 
cervical spine effective from the date of the initial claim.  
In his February 1999 written argument, the veteran's 
representative expressed disagreement with the assigned 
disability evaluation.  This document should be recognized as 
a notice of disagreement.  The RO has not issued a statement 
of the case in response to the notice of disagreement.  This 
issue must be remanded to the RO for the issuance of a 
statement of the case.  Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should issue a statement of 
the case covering the issue of an 
increased evaluation for arthritis of the 
right shoulder and cervical spine, 
decided in the May 1998 rating 
determination, which the veteran has 
disagreed with but for which he has not, 
as yet, been issued a statement of the 
case.  A statement of the case should be 
provided to the veteran and he should be 
advised of the requirements necessary to 
perfect a timely appeal.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for any foot or right elbow 
disorder since October 1996.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  Thereafter, the RO should arrange for 
a VA examination by an orthopedic 
specialist to determine the nature and 
extent of severity of the veteran's 
bilateral feet and right elbow disorders.  
All indicated testing, including x-rays 
and ranges of motion reported in degrees, 
should be conducted.  The claims folder 
and a separate copy of this decision must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including pain on use, 
and comment on the extent of the 
functional limitations caused by the 
service-connected bilateral foot or right 
elbow disorders.  Regarding any flare-ups 
or periods of increased disability 
described by the veteran, the examiner 
should elicit information regarding the 
frequency, duration, precipitating cause 
and source of relief.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Can pain and limitation of motion, 
if any, be attributed solely to the 
service-connected bilateral foot disorder 
or the service-connected right elbow 
disorder?

(b)  Does the bilateral foot disorder or 
right elbow disorder cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

(c)  In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
bilateral foot or right elbow disorders, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the bilateral foot disorder 
or right elbow disorder, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected bilateral foot disorder or 
right elbow disorder?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
increased ratings for bilateral foot and 
right elbow disorders, the RO review 
should include consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59, and DeLuca v. 
Brown.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives further notice.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

